UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 02-6963



In Re:    VINCENT EUGENE LINEBERGER,

                                                           Petitioner.



         On Petition for Writ of Mandamus.    (CA-00-568-3-1MU)


Submitted:    August 13, 2002             Decided:   Occtober 16, 2002


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Vincent Eugene Lineberger, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vincent Eugene Lineberger filed this petition for writ of

mandamus seeking to have this court direct the district court to

act on three motions pending in his 28 U.S.C. § 2255 (2000) action.

The district court entered an order in the § 2255 proceeding on

April 26, 2002.   Because the district court has acted within six

months of the filing of the petition, we find no unreasonable

delay.   Accordingly, although we grant Lineberger’s motion for

leave to proceed in forma pauperis, we deny mandamus relief.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2